                   1   Aram Ordubegian (SBN 185142)
                       Annie Y. Stoops (SBN 286325)
                   2   ARENT FOX LLP
                       55 Second Street, 21st Floor
                   3   San Francisco, CA 94105
                       Telephone:    213.629.7400
                   4   Facsimile:    213.629.7401
                       Email:        aram.ordubegian@arentfox.com
                   5                 annie.stoops@arentfox.com
                   6   Counsel for Movants
                       Daniel Woods and Mike Hilberman
                   7

                   8                                    UNITED STATES BANKRUPTCY COURT
                   9                    NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION
                10
                       In re:                                                        Case No. 18-50398
                11
                                                                                     Chapter: 7
                12     TECHSHOP, INC.,
                                                                                     STIPULATION TO CONTINUE HEARING
                13                              Debtor.                              ON DANIEL WOODS AND MIKE
                                                                                     HILBERMAN’S MOTION FOR RELIEF
                14                                                                   FROM THE AUTOMATIC STAY, TO THE
                                                                                     EXTENT REQUIRED, FOR PAYMENT OF
                15                                                                   D&O INSURANCE PROCEEDS

                16                                                                   Current Hearing Date and Time:
                                                                                     Date: November 2, 2018
                17                                                                   Time: 10:00 a.m.
                18                                                                   New Hearing Date and Time:
                                                                                     Date: January 18, 2019
                19
                                                                                     Time: 10:00 a.m.
                20                                                                   Location: Courtroom 3020
                                                                                               280 South First Street
                21                                                                             San Jose, California

                22                This stipulation is made by and between movants Daniel Woods and Mike Hilberman
                23     (“Movants”), on the one hand, and the chapter 7 trustee Doris A. Kaelin (“Trustee”) on behalf of
                24     the chapter 7 estate for the above-captioned debtor, TechShop, Inc., by and through their
                25     respective counsel of record, hereby stipulate and agree as follows:1
                26                                                           RECITALS
                27     1.         On August 3, 2018, Movants filed the motion for relief from automatic stay (the “Relief
                28
                       1
A RENT F OX LLP
                           Movants and Trustee are hereinafter collectively referred to as the “Parties.”
ATTORNEYS AT LAW
  LOS ANGELES
                  AFDOCS/17175389.1
            Case: 18-50398    Doc# 193                    Filed: 10/29/18        Entered: 10/29/18 16:32:39      Page 1 of 4
                   1   from Stay Motion”) to allow Movants to collect on the D&O Policy proceeds [Dkt. No. 143].2
                   2   the Relief from Stay Motion’s initial hearing was set for August 24, 2018.
                   3   2.       On August 23, 2018, the Trustee filed her opposition to the Relief from Stay Motion [Dkt.
                   4   No. 163].
                   5   3.       At the August 24, 2018 preliminary hearing, the Court continued the hearing on the Relief
                   6   from Stay Motion to November 2, 2018, in part to give Trustee time to employ special counsel
                   7   [Dkt. No. 167].
                   8   4.       On August 30, 2018, the Trustee filed an application to employ Browne George Ross LLP
                   9   and Steyer, Lowenthal, Boodrookas, Alvarez and Smith LLP as special counsel on a contingency
                10     fee basis [Dkt. No. 164]. The Court authorized employment of special counsel by order entered
                11     on October 3, 2018 [Dkt. No. 183].
                12     5.       In light of the foregoing, the Parties have agreed that the hearing on the Relief from Stay
                13     Motion, currently set for November 2, 2018 at 10:00 a.m., should be continued to January 18,
                14     2019 at 10:00 a.m.
                15                                                      STIPULATION
                16     6.       The Parties agree to continue the hearing on Movant’s Relief from Stay Motion from
                17     November 2, 2018 at 10:00 a.m., to January 18, 2019 at 10:00 a.m.
                18                                            [Signatures on Following Page]
                19

                20

                21

                22

                23

                24

                25

                26

                27

                28     2
                         Capitalized terms not otherwise defined in this Stipulation will have the meanings assigned to them in the Relief
A RENT F OX LLP
                       from Stay Motion.
ATTORNEYS AT LAW
  LOS ANGELES
                  AFDOCS/17175389.1
            Case: 18-50398    Doc# 193                 Filed: 10/29/18        Entered: 10/29/18 16:32:39              Page 2 of 4
                                                                               -2-
                   1   IT SO STIPULATED.
                                                                      Respectfully submitted,
                   2
                                      29 2018
                       Dated: October __,                             ARENT FOX LLP
                   3
                                                                      By: /s/ Aram Ordubegian
                   4                                                     Aram Ordubegian
                                                                         Annie Y. Stoops
                   5
                                                                         Counsel for Movants Daniel Woods and
                   6                                                     Mike Hilberman

                   7   Dated: October __, 2018                        RINCON LAW LLP
                   8                                                  By: _________________________
                                                                         Gregg S. Kleiner
                   9
                                                                         Counsel for Doris A. Kaelin, Chapter 7
                10                                                       Trustee

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                  AFDOCS/17175389.1
            Case: 18-50398    Doc# 193           Filed: 10/29/18   Entered: 10/29/18 16:32:39    Page 3 of 4
                                                                    -3-
Case: 18-50398   Doc# 193   Filed: 10/29/18   Entered: 10/29/18 16:32:39   Page 4 of 4
